           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

NICOLET ANICA                                                     PLAINTIFF

v.                       No. 4:19-cv-77-DPM

KRYST AL LOPEZ                                               DEFENDANT

                             JUDGMENT
     Nica' s complaint is dismissed with prejudice. The Court retains
jurisdiction until 31 December 2021 to enforce the parties' settlement.



                                                             (/
                                       D.P. Marshall Jr.
                                       United States District Judge

                                         l<f   ~   <   ~O;l../
